                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                         I


                                   SOUTHERN DIVISION
                                     No. 7:20-CV-24-D

SCOTT ALLEN ALTLAND,                                )
                                                    )
         Plaintiff,                                 )
                                                    )
v.                                                  )
                                                    )
ANDREW SAUL,                                        )
     Commissioner of Social Security,               )
                                                    )
         Defendant.                                 )

                                             ORDER

         This matter is before the Court on plaintiffs Motion for Summary Judgment and

defendant's Motion for Remand to the Commissioner. Plaintiffs counsel consented to the

defendant's Motion for Remand.

         Accordingly, for good cause shown, the Court hereby reverses the Commissioner's

decision under sentence four of 42 U.S.C. § 405(g) and remands the case to the Commissioner for

further proceedings. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan, 501

U.S. 89 (1991).

         SO ORDERED this      10    day of March, 2021.




                                             Jabes C. Dever III
                                             United States District Judge




           Case 7:20-cv-00024-D Document 33 Filed 03/10/21 Page 1 of 1
